Citation Nr: 1409273	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for left knee traumatic bursitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the proceedings is associated with the record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Board finds that the Veteran should be afforded a contemporaneous VA examination so as to determine the current nature and severity of his service-connected left knee disability.  In this regard, the Board notes that such disability was last examined by VA in April 2010.  Since such time, the Veteran has undergone a total left knee replacement.  Moreover, the record has raised a question as to whether such left knee replacement is related to the Veteran's left knee bursitis or his in-service knee injury. 

In this regard, service treatment records reflect that the Veteran twisted his left in November 1997 when he slid down a hill.  Grade 1 MCL injury was noted.  A March 2000 record reveals complaints of patellofemoral crepitance.  Currently, the Veteran is service-connected for left knee traumatic bursitis.  However, recent records indicate that he underwent surgery in February 2010 for a lateral meniscal tear with substantial degenerative changes of the lateral femoral condyle and the patellofemoral joint.  Thereafter, he had a total left knee replacement in August 2010.  In April 2010, a VA examiner determined that the lateral meniscal tear with substantial degenerative changes of the lateral femoral condyle and the patellofemoral joint was unrelated to the Veteran's service-connected left knee traumatic bursitis.  Additionally, in March 2011, a VA orthopedic physician reviewed the record and concurred with the April 2010 opinion.

At the Veteran's May 2012 Board hearing, he argued that his service-connected left knee traumatic bursitis had increased in severity and that his more recent left knee problems, to include the total knee replacement, are a direct result of his initial in-service injury or are a continuation/part and parcel of his left knee bursitis.  As mentioned in the preceding paragraph, the April 2010 and March 2011 VA examiners determined that the Veteran's more recent left knee problems are unrelated to his service-connected bursitis; however, no opinion regarding whether such are related to his initial in-service injury has been obtained.  Moreover, at his May 2012 hearing, the Veteran testified that his left knee symptomatology has increased in severity.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his service-connected left knee disability.

Additionally, the record reflects that the Veteran currently receives treatment for his left knee disability at the Boise, Idaho, VA Medical Center.  In this regard, the evidentiary record only contains VA treatment records dated through April 2010, two months after his first left knee surgery.  In August 2010, the Veteran submitted a VA treatment record dated August 23, 2010, which contains discharge instructions following a left knee total arthroplasty that was performed that same date, but records pertaining to such surgery are not of record.   In fact, there are no VA treatment records dated from April to August 2010 or from August 2010 to the present.  Given that treatment records dated from April 2010 to the present would likely contain information regarding the severity of the Veteran's left knee disability, this evidence must be obtained and reviewed before a fully informed decision may be issued in this appeal.  Therefore, the Board finds that a remand is needed in order to obtain the Veteran's VA treatment records dated from April 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records from the Boise VA facility dated from April 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding VA treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected left knee traumatic bursitis, to include whether his more recent knee problems, i.e.,  those resulting in surgery in February 2010 and a total knee replacement in August 2010 are related to the Veteran's initial in-service injury.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

(A)  Identify all current diagnoses referable to the Veteran's left knee.

(B)  For any diagnosis other than left knee traumatic bursitis, to specifically include the total left knee replacement, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's in-service left knee injury, described above and in the service treatment records, or is a continuation/part and parcel of the left knee traumatic bursitis.

(C)  The examiner should identify the nature and severity of all symptoms of the left knee and, for each symptom, he or she should offer an opinion as to whether it is related to the Veteran's left knee traumatic bursitis or a separately diagnosed knee condition. 

(D)  The examiner should address the impact that the Veteran's traumatic left knee bursitis has on his employability, to include whether such renders him unemployable.

All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

